Citation Nr: 1118226	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for macular degeneration with decreased vision and positive Amsler grid test.  

2. Entitlement to service connection for head trauma with secondary conditions of vertigo, migraines and cerebrovascular accident. 

3. Entitlement to service connection for tinnitus, including as secondary to head trauma.  

4. Entitlement to service connection for fainting spells, including as secondary to head trauma. 

5. Entitlement to an increased evaluation for retropatellar pain, right knee, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to February 1985 and from March 1985 to November 1993.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for macular degeneration, tinnitus and fainting and entitlement to an increased evaluation for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show that a head injury in service caused the residuals of vertigo, migraines or cerebrovascular accident.  


CONCLUSION OF LAW

A head injury with residuals of vertigo, migraines and cerebrovascular accident was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although the Dingess notice was not sent in conjunction with the service connection claim, and the VCAA notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  A VA examination pertaining to the head injury was obtained in March 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case was sufficient as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  The examiner considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, regarding the head injury issue, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


SERVICE CONNECTION

The Veteran contends that he has residuals from a head injury in service that should be service connected.  Specifically, he asserts that a head injury in service caused vertigo, migraines and a cerebrovascular accident.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran has current complaints of migraines and vertigo/dizziness that he asserts are due to a head injury in service.  The VA treatment records show that the Veteran has had consistent complaints of dizziness and headaches.  The Veteran also contends that a cerebrovascular accident occurred that was due to the head injury in service.  

The service treatment records show that there was a slip and fall accident in service in January 1992 that resulted in a head injury.  The Veteran had complaints of dizziness, blurred vision, double vision, headaches, and loss of equilibrium.  A CAT scan and x-ray of the Veteran's head were negative.  In February 1993, the Veteran reported that he did not have headaches, dizziness or a head injury.  In the February 1993 examination, the Veteran's head was clinically evaluated as normal and no disability was noted at separation from service.  As such, the Board finds that a head injury was incurred in service.  Therefore, the remaining question is whether this head injury caused the current residuals of vertigo/dizziness, migraines and a cerebrovascular accident.  

In a February 1994 VA General Medical Examination, there were no complaints of headaches or dizziness noted.  There was no indication that a cerebrovascular accident had occurred.  After a full physical examination, the VA examiner found that the Veteran was a healthy male and the only diagnosis was right knee pain.  

In June 1998, the Veteran reported that he had persistent headaches since a head injury approximately 1 year prior.  A CT scan of the head revealed no evidence of acute infarction or acute bleeding in either cerebral hemisphere.  The midline was not shifted.  A January 2000 CT scan of the head was essentially negative.  

The VA treatment records show that the Veteran had complaints of headaches in February 2001.  It was noted that the Veteran's last visit was in 1999.  He reported headaches while reading.  A history of headaches in the right temporal area was noted.  A head injury was not noted in this treatment record and a diagnosis of residuals of a head injury was not provided.  

On July 13, 2004, the Veteran was seen for nausea, vomiting, dizziness and abdominal pain.  The lab results and x-rays were essentially normal.   He was diagnosed with gastroenteritis, given fluids, food and juices and was discharged.  In a July 15, 2004 VA treatment record, the Veteran had complaints of vertigo and headaches which started two days prior.  It was noted that the vertigo and headaches were of unknown etiology.  In a July 15, 2004 CT scan of the Veteran's head, the impression was normal unenhanced computerized axial tomography of the head.  It was noted that there was no change in the CT of the head since January 2000.  In  July 2004 treatment notes, there were references to the Veteran being diagnosed with a stroke or cerebrovascular accident, however, he was found not to have acute coronary syndrome or congestive heart failure.  In a July 28, 2004 treatment note, the Veteran reported that he was recently diagnosed with a stroke.  The Veteran presented with severe headache diagnosed with cerebrovascular accident of posterior circulation of unknown source with CSF protein suggesting demyelinating process vs. labyrinthitis with normal CT scan and MRI.  It was noted that the Veteran had slight right sided facial droop but no speech slurring.  The Veteran was diagnosed with a headache.  The treating physician noted an assessment of vertigo vs. cerebrovascular accident vs. multiple sclerosis.  

In August 2004 and September 2004 treatment notes, the Veteran had complaints of headache and dizziness.  The treating physician noted that the etiology was unclear.  A January 2005 CT scan of the Veteran's head was normal.  A March 2005 VA treatment note shows that a completed stroke work up was done on the Veteran and the results were unremarkable.  

In March 2005, a VA Compensation and Pension Examination regarding the Veteran's claimed condition of a head injury with residuals of vertigo, headaches and cerebrovascular accident was afforded to the Veteran by a VA attending physician in psychiatry/neurology.  The Veteran described the incident in service where he fell and incurred a head injury.  He asserted that he was unconscious for a while and was diagnosed with a mild concussion.  The Veteran reported that since the fall in service, he had daily headaches and associated blurred vision.  The Veteran also reported that since the head injury in service, he has had dizziness.  He reported that after the accident he had daily dizziness for approximately a year.  The dizziness reoccurred in July 2004.  He described vertigo with a spinning sensation.  The Veteran reported that early multiple sclerosis and stroke were questionable, but no definite diagnosis was made.  The examiner reviewed the claims file and physically examined the Veteran.  The examiner noted the treatment records in service after the fall in 1992.  The examiner also noted the normal CT scans in service, June 1998, January 2000 and July 2004.  The examiner noted that he was seen in July 2004 for dizziness, loss of balance and headache and that no definite diagnosis was made to account for his symptoms.  The Veteran was also seen for similar symptoms in March 2001.  

The VA examiner's impression was that the Veteran sustained a mild closed head injury in service in January 1992.  The examiner found that the records do no indicate that the Veteran sustained a concussion or any other brain or neurological injury from the fall.  Additionally, the examiner concluded that there were no residua from the head injury and the dizziness and vertigo that the Veteran was currently experiencing had no clear etiology.  As such, the examiner found that it was less likely as not that the reported vertigo was related to the head trauma in service.  

Regarding the headaches, the VA examiner noted the Veteran's report of daily headaches since service; however, the neurological examination revealed no abnormalities and the medical records indicated no injuries sustained by the Veteran that could account for the reported headaches since the fall in service.  The examiner concluded that, in spite of the Veteran's complaints, the medical evidence did not show consistent complaints of headaches or a neurological disorder to account for the headaches.  Therefore, the examiner found that it was less likely than not that the Veteran's headaches were related to the reported head trauma in service.  

Further, the VA examiner found that the medical record did not indicated evidence of a cerebrovascular accident.  As such, the examiner concluded that the Veteran did not sustain a cerebrovascular accident related to the head trauma in service.  

In a neurology consultation note dated in April 2006, the Veteran reported dizziness and headaches.  The Veteran reported that he had headaches since a fall in service which resulted in brief loss of consciousness.  The Veteran described episodes of imbalance prior to experiencing headaches.  It was noted that the Veteran was told by VA that he had a stroke; however, the diagnosis of a stroke/TIA was withdrawn.  The physician found that the Veteran's headaches were always preceded by vertigo which appeared more consistent with migraine with aura.  It was noted that the CT scans, MRIs and other testing did not suggest a secondary type headache.  The examiner noted that sometimes headaches were triggered by head trauma if onset was shortly afterwards and were classified under posttraumatic headache disorders.  

Based on the foregoing, the Board finds that service connection for residuals of a head injury, including vertigo, headaches, and a cerebrovascular is not warranted.  Although there was an in-service injury, the service treatment records do not show a chronic disability in service.  The CAT scan in service, as well as the x-rays in service, were normal.  Additionally, in February 1993, the Veteran did not report that he had headaches, dizziness or a head injury.  Therefore, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the February 1994 VA General Medical examination did not show complaints of headaches or dizziness.  The examination also did not show a cerebrovascular accident.  The Board acknowledges the Veteran's statements that he had experienced headaches and dizziness since service and in this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning the onset of symptoms of headaches and dizziness are contradicted by the medical evidence of record.  The Veteran's own statements in February 1993 that he did not have headaches, dizziness or a head injury contradict his current statements that dizziness and headaches were present since service.  The Board finds that these inconsistent statements weigh against their credibility.  The Board also notes that at the time of the General Medical examination in February 1994, shortly after service, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Furthermore, the evidence of record does not show a nexus between the current complaints of headaches or dizziness to the head injury in service.  The VA treatment records, while noting the Veteran's report of the head injury in service and treating the Veteran for dizziness and headaches, do not offer an opinion regarding etiology.  The only evidence of record pertaining to the etiology of the dizziness and headaches is the March 2005 VA examination and the Veteran's own statements.  

The Board notes that the VA examination was conducted by an attending physician specializing in psychiatry and neurology.  The examiner considered the Veteran's statements of an in-service injury as well as the evidence of treatment in service.  The VA examiner, however, did not find that the Veteran's headaches or episodes of dizziness were related to service.  In fact, the examiner found that there were no current residuals from the head injury in service.  While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headaches and dizziness and the head injury in service to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his symptoms and the head injury in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience, such as the VA examiner, are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, regarding the Veteran's assertion that his head injury in service caused a cerebrovascular accident, the medical evidence of record does not confirm that a cerebrovascular accident occurred.  Although there were notations that a possible stroke occurred, the CT scans of the Veteran's head were normal.  The VA treatment records also noted that the diagnosis of a stroke was withdrawn and the test results were unremarkable.  In spite of the potential diagnosis, the competent evidence of record also does not show a nexus between a cerebrovascular accident or stroke and the in-service head injury.  The medical evidence of record does not provide a medical opinion that there was any relationship between a head injury and a cerebrovascular accident.  As previously stated, a complex medical question, such as a nexus between a head injury and a cerebrovascular accident many years later, is a complex medical question.  A lay person, such as the Veteran is not competent to provide an opinion on such a matter.  See Davidson, supra.  As such, the Board finds the Veteran's statements regarding a nexus between the alleged cerebrovascular accident, if one did actually occur, to be of little probative value.  

Furthermore, the VA opinion regarding all three of the alleged head injury residuals is adequate.  The examination was conducted by a specialist, was based upon consideration of the Veteran's prior medical history, and also described the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusions.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show continuity of symptomatology since service of headaches or dizziness, does not show a nexus between headaches, dizziness or any cerebrovascular accident and the head injury in service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for residuals of a head injury, including dizziness, headaches and a cerebrovascular accident is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a head injury with secondary conditions of cerebrovascular accident, vertigo and migraines is denied.  


REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, a VA examination was conducted for the eye disability in March 2005.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner concluded that macular degeneration was not aggravated in service.  No rationale or explanation was given for this opinion.  See Stefl v. Nicholson, see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the VA opinion was not adequate and another VA opinion is warranted to determine if the Veteran's macular degeneration was related to or aggravated in service.  

The Veteran also contends that his fainting spells and tinnitus were present since a head injury in service.  The Veteran is competent to assert when his disability  began.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, there are complaints of tinnitus and there appear from the VA treatment records that there may have also been fainting spells.  Therefore, the Board finds that the threshold of McLendon is met and a VA examination is warranted to determine the etiology of the Veteran's fainting spells and tinnitus.  

Additionally, the Veteran, through his representative, submitted VA medical treatment records in April 2010 in support of his claim for an increased evaluation for his right knee disability.  The records appear to be relevant to the Veteran's knee disability, however, the records are incomplete.  As such, while in remand status, the Board finds that the RO should request a full and complete copy of the Veteran's VA medical center records.  38 C.F.R. § 3.159 (2010).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should obtain the Veteran's recent treatment records (since 2006) from the North Chicago VA Medical Center and associate the records with the claims folder.  After the records are associated with the claims file, the RO should determine if an additional VA examination is warranted for the right knee disability.  

2. Then, the Veteran should be scheduled for VA examinations with the appropriate medical specialists to determine the etiology of the current eye disability, tinnitus, and fainting episodes.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service, including the head injury incurred in 1992.  Any opinion expressed should be accompanied by supporting rationale.

The examiner should specifically address the Veteran's lay statements that his symptoms have been present since service.  The examiner should also address whether or not the Veteran had an eye condition prior to service and if any eye disability was aggravated by service.  

3. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


